Citation Nr: 0018001	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic right or 
left ankle disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

5.  Entitlement to service connection for hypertension, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for enlarged heart and 
spots on lungs, claimed as due to undiagnosed illness.






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1994.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from September 15, 
1990, to March 22, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1997, by the Columbia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for chronic right and left ankle disorder, 
hemorrhoids, and malaria, as well as hypertension, headaches, 
and an enlarged heart and spots on the lungs, claimed as due 
to undiagnosed illness.  The notice of disagreement with this 
determination was received in January 1998.  The statement of 
the case was issued in January 1998.  The substantive appeal 
was received in February 1998.  The appeal was received at 
the Board in June 2000.  

In his substantive appeal, the veteran requested a personal 
hearing at the Columbia RO, before a member of the Board.  
The record reflects that a Travel Board hearing was scheduled 
for January 25, 2000, but that the veteran failed to appear 
for the hearing.  Accordingly, the Board will review this 
case as if the veteran withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (1999).  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  During service, the veteran received treatment for 
complaints of pain in the left ankle, and had a subsequent 
diagnosis of degenerative joint disease in the left ankle.  
There is no evidence of a right ankle disease or injury in 
active military service.  

3.  No competent medical evidence has been submitted to show 
that the veteran currently has a right or left ankle 
disorder.  

4.  The evidence of record does not demonstrate that the 
veteran complained of or was diagnosed with hemorrhoids 
during service, and there is no evidence that he currently 
has hemorrhoids.  

5.  The veteran has not submitted competent medical evidence 
establishing that he currently has malaria.  

6.  The veteran has been diagnosed as having migraine 
headaches; his contention that his headaches result from an 
undiagnosed illness is not supported by evidence which would 
render the claim plausible under the law.  

7.  The veteran has a current diagnosis of hypertension.  

8.  Hypertension was not noted in service, or to a 
compensable degree within one year thereafter, and the record 
on appeal is devoid of medical evidence of a nexus between 
hypertension and active service.  

9.  There is no competent medical evidence demonstrating 
current findings of an enlarged heart or spots on the lungs, 
to include findings of such abnormalities as due to an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic right or left ankle disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for hemorrhoids is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The veteran's claim of entitlement to service connection 
for malaria is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for headaches, to include 
such a disorder as due to an undiagnosed illness.  
38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension, to 
include such a disorder as due to an undiagnosed illness.  
38 U.S.C.A. § 5107 (West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for enlarged heart and 
spots on the lungs, to include such disorders as due to an 
undiagnosed illness.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran had 20 years of active 
duty, to include a period of service in Southwest Asia (SWA) 
from September 15, 1990, to March 22, 1991.  He entered 
active duty in November 1974; an enlistment examination, 
conducted in October 1974, revealed a blood pressure reading 
of 122/54; the chest X-ray was negative.  The enlistment 
examination was negative for any complaints or findings of a 
right or left ankle disorder, hemorrhoids, malaria, 
hypertension, headaches, an enlarged heart, or spots on the 
lungs.

The service medical records indicate that the veteran was 
sent to sick call in September 1977 because he had been 
jaundiced for days; it was noted that he generally felt well 
except for mild anorexia for the past few days when he took 
Chloroquine-Primaquine tablets.  He was then admitted to a 
ward for observation; it was again noted that he appeared 
jaundiced with taking Chloroquine-Primaquine prophylaxis for 
malaria.  

Service medical records reflect blood pressure readings of 
118/60 in October 1985, and 142/72 in August 1988.  In 
February 1992, the veteran underwent an asbestos examination, 
at which time it was noted that the lungs were clear to 
auscultation and percussion, without rhonchi or wheezes; the 
heart had regular rate and rhythm, without any murmurs.  The 
assessment was history of asbestos exposure, hemocult given.  
On a chest X-ray study in February 1992, the lungs were 
clear, and the cardio-mediastinal silhouette was 
unremarkable.  On examination in February 1993, the blood 
pressure reading was 110/70; an EKG revealed sinus 
bradycardia, with nonspecific ST abnormality, which was noted 
to be a normal variant.  The veteran was seen in September 
1993 for complaints of persistent pain in the right heel and 
the onset of pain in the left ankle; it was noted that a bone 
scan was consistent with a stress fracture of the right 
calcaneal and left tibial malleolus.  It was also noted that 
X-ray study of the right heel revealed no evidence of 
fracture, but the left tibial malleolus demonstrated avulsion 
at the distal tip of the malleolus, as well as DJD 
(degenerative joint disease) of the ankle.  X-ray study of 
the right ankle revealed no evidence of fracture or 
dislocation; no other significant bone or joint abnormality 
was seen.  

The service medical records further indicate that the veteran 
was again examined in March 1994, at which time he reported 
frequent wheezing, without colds, and also reported "spots" 
on his lung.  On clinical evaluation, there were no rales, 
crackles, or wheezes heard in the lungs.  During a clinical 
visit in June 1994, it was noted that the left ankle showed 
bone spurs with a loose body; the diagnosis was right heel 
spur syndrome, and left ankle DJD.  At that time, a chest X-
ray was reported to be negative.  

The veteran was afforded a VA compensation examination in 
October 1997, at which time he indicated that he was told 
that he had an enlarged heart; he denied any exertional chest 
pain.  He related that he did become mild to moderately short 
of breath with heavy exertion.  He denied a history of 
hypertension, although he said he had been told that he did 
have elevated blood pressure in the past.  He denied any 
history of myocardial infarction, stroke, PND (paroxysmal 
nocturnal dyspnea), orthopnea, palpitations, hemoptysis, or 
lower extremity edema.  He also reported that he had an 
abnormal chest X-ray obtained while in the military recently 
showing spots on the lung; he was essentially asymptomatic 
from this standpoint.  It was noted by the examiner that 
this, by the veteran's report and the way he described it, 
likely represented well-healed granulomatous disease.  The 
veteran further indicated that he had been diagnosed with 
malaria in the military several years before.  He stated that 
his skin turned yellow and he was given pills which 
apparently helped cure this disease process.  He said he had 
not had any flare-ups, but he did indicate that his eyes 
sometimes looked yellow.  The veteran reported a history of 
hemorrhoids that tended to flare up every now and then; he 
denied any recent flare-ups.  He also noted that he suffered 
from a history of headaches; however, he was note to be very 
nondescript in describing them.  

On examination, blood pressure reading was 150/100, pulse was 
72 and regular.  Examination of the cardiovascular system 
revealed regular rate and rhythm, with a soft systolic 
ejection murmur.  The PMI (point of maximal impulse) was 
nondisplaced.  There was no JVP (jugular venous pulsation).  
Reflex pulses were not in all extremities.  There were no 
carotid bruits.  The lungs were clear to auscultation 
bilaterally.  The abdomen was benign.  A chest X-ray revealed 
no definite acute cardiopulmonary disease; there was an area 
of increased density in the right infrahilar region with 
slight elevation of the right hemidiaphragm.  An EKG 
(electrocardiogram) was noted to be in normal sinus rhythm, 
with a rate of 63 beats per minute, and with evidence of left 
ventricular hypertrophy and inferior Q waves and no re-
transition; there were nonspecific T-wave abnormalities.  The 
diagnoses were history of hemorrhoids; history of malaria; 
history of abnormal chest X-ray; questionable enlarged heart; 
and hypertension, stage II.  

The veteran was also afforded a neurological examination in 
October 1997, at which time he indicated that he had 
headaches two to three times a month lasting about six hours; 
he noted that the headaches would start in both temple 
regions, spread across his head, and come down into the spine 
and out across his shoulders.  He described the sensation as 
pounding and sometimes tightness, and said the only thing 
that stopped the headaches was for him to vomit.  He also 
reported some light sensitivity with the headaches.  Cranial 
nerves were intact; the motor system was within normal 
limits.  Primary sensory modalities were normal.  Tendon 
reflexes were symmetrical; there was no neck bruit.  The 
impression was that the veteran had migraines, without aura.  

Of record is an addendum to the October 1997 examination, 
dated in January 1998, wherein the examiner indicated that 
the veteran underwent a pulmonary function test in December 
1997, which showed normal lung volumes, and DLCO (diffuse 
capacity of carbon monoxide) was also normal.  The examiner 
stated that the final interpretation of the test results was 
that of a normal pulmonary function.  Received in December 
1997 were records from the Moncrief Army Hospital, dated from 
February 1997 to November 1997, showing treatment primarily 
for a skin disorder not currently on appeal.  Among these 
records is the result of a pulmonary function test dated in 
November 1997, which was within normal limits.  


II.  Legal analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where:
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1999)) and the veteran currently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumption period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317(a)(1) 
(1999).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," which are other, non-
medical indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in the section 3.317 shall be considered service-
connected for purposes of all laws of the United States.  38 
C.F.R. § 3.317(a)(2-5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a claim 
must be "plausible" under the law; that is, it must be one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), adopting the definition of a 
well-grounded claim in Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  See also Morton v. West, 12 Vet.App. 477, 480-1, 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, a veteran must present:  (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra. See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel recently determined that a well-
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317 generally requires the submission of 
some evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3) an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.  

A.  Service connection for chronic right or left ankle 
disorder

With respect to the claim for right and left ankle disorders, 
following a review of the evidence, the Board finds the 
veteran's claim is not well-grounded.  We do acknowledges 
that service medical records reflect complaints of left ankle 
pain, with a diagnosis of DJD of the left ankle in June 1994. 
The records also reflect complaints of right ankle pain, but 
X-ray study of the right ankle was reported as negative for 
any abnormalities.  Moreover, the report of the recent VA 
examination in October 1997 was silent with respect to any 
complaints or findings of a right or left ankle disorder.

As there is no competent medical evidence that the veteran 
currently has a disability affecting the right or left ankle, 
the first prong of Caluza is not satisfied.  It would follow 
that the third prong, i.e., medical nexus, is not satisfied 
as well.  In addition, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, since 
there is no evidence that the veteran currently has a right 
or left ankle disability, his claim for service connection 
must fail.  

B.  Service connection for hemorrhoids

Although the veteran has stated that he received treatment 
for hemorrhoids during active duty military service, the 
service medical records are negative for any complaints or 
diagnosis of hemorrhoids.  The post-service treatment records 
available are also negative for treatment of hemorrhoids.  
Moreover, during the October 1997 VA examination, the veteran 
indicated that he had not had any recent flare-up of 
hemorrhoids, and the examiner reported only a history of 
hemorrhoids, with no indication of current disablity.  

As stated above, in order to establish a well-grounded claim, 
there must be, at a minimum, a diagnosed disability, and 
medical evidence relating a current disability to military 
service.  In the instant case, the evidence of record 
demonstrates that the veteran did not have hemorrhoids during 
service, and that he does not currently have a disability 
involving hemorrhoids.  Service connection may not be 
established in the absence of present disability.  Therefore, 
the claim as to that issue is not well grounded, and must be 
denied.  Caluza, supra.  

C.  Service connection for malaria

The veteran contends that he has malaria, or residuals 
thereof.  This contention, however, is not supported by any 
competent medical evidence.  Where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony may constitute sufficient 
evidence to establish a well-grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

In this case, the service medical records indicate that the 
veteran was treated for a reaction to medication that was 
given as a preventative for malaria; however, the records are 
silent with respect to any findings or diagnosis of malaria 
during service.  In addition, there is no competent medical 
evidence establishing that the veteran currently has malaria 
or residuals thereof.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F. 3d 1353, 1355, (Fed. Cir. 
1998).  In this case, there is no evidence of malaria or 
residuals thereof at the time of the veteran's current claim 
or thereafter.  In the absence of competent evidence of 
current disability, the claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

D.  Service connection for headaches and hypertension,
claimed as due to an undiagnosed illness

As a preliminary matter, the Board notes that the factual 
premise upon which the veteran seeks service connection is 
that the above disabilities are the result of "undiagnosed" 
illnesses.  As noted above, one of the prerequisites for 
service connection, under section 3.317 of the regulations, 
is that the claimed condition may not be attributed to any 
known cause.  However, the medical evidence of record relates 
each of the veteran's claimed types of symptomatology to a 
ratable clinical diagnosis under 38 C.F.R. Part 4.  

For example, during the VA examination in October 1997, the 
veteran was diagnosed as suffering from migraine headaches.  
It was also reported that he suffered from hypertension, 
stage II.  In light of these findings, the veteran's claims 
of entitlement to service connection under the regulations 
applicable to "undiagnosed illness" for veterans of Persian 
Gulf War are not plausible under the law, and thus not well 
grounded.  

In reaching this decision, the Board has also considered the 
question of entitlement to service connection other than as a 
result of "undiagnosed" illnesses.  However, the veteran's 
service medical records do not mention the presence of any 
headaches or hypertension.  Moreover, while the Board finds 
that the medical evidence of record is sufficient to show 
that the veteran is currently suffering from the claimed 
disabilities, they do not, however, link the veteran's 
disabilities to his period of active service.  Beyond the 
veteran's assertions, there is no evidence of record linking 
the disabilities to his period of active service.  His 
assertions are insufficient to satisfy the nexus requirement, 
because the veteran is a layperson with no medical training 
or expertise to determine medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the veteran has 
not submitted competent medical evidence of a nexus between 
his currently diagnosed migraine headaches and hypertension 
and period of active service, his claims must be denied as 
not well-grounded.  See Epps, 126 F.3d at 1467-68.  

Therefore, it is the finding of the Board that service 
connection for the veteran's headaches and hypertension, 
other then as a result of undiagnosed illnesses, must also be 
denied on the basis that the claims are not well grounded.  


E.  Service connection for enlarged heart and spots on
the lungs, claimed as due to undiagnosed illness

In this regard, the Board observes that the veteran was seen 
on several occasions for examination of his lungs, during 
which he reported frequent wheezing without colds and also 
reported findings of spots; however, the records have 
consistently reported normal lungs and respiratory system.  
Chest X-ray studies in February 1992 and June 1994 were 
reported to be normal.  These records also noted one episode 
of abnormal ECG, with a normal variant, in February 1993.  It 
would appear that any in-service respiratory complaints were 
transitory in nature.  All post-service medical evidence, 
including examination and clinical testing performed in 
October and December 1997, have found the veteran's heart and 
lungs to be normal or within normal limits.  There are no 
post-service treatment records of respiratory complaints, nor 
does the veteran claim that such records exist.  While the 
veteran claims that he currently has respiratory symptoms, 
which include shortness of breath on exertion, he has failed 
to present any medical evidence of a current respiratory 
disorder capable of being diagnosed, or objective signs or 
symptoms of such a disorder.  Thus, this claim is not well 
grounded.  

The veteran essentially asserts that he has an enlarged heart 
and spots on his lungs, due to undiagnosed illness.  However, 
the Board finds that there is no competent medical evidence 
showing that the veteran has an enlarged heart or spots on 
his lungs due to an undiagnosed illness, and that his claims 
must therefore be dismissed as not well grounded.  See 
VAOPGCPREC 4-99.  Significantly, the claims file does not 
contain any medical evidence which shows that the veteran has 
an enlarged heart or spots on his lungs due to an undiagnosed 
illness.  

Although the Board has considered and denied this appeal on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the decision.  This is because, in 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this claim to the RO 
for consideration of the issue of whether the veteran's 
claims are well-grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996) (citing cases).  

Thus, such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Service connection for a chronic right or left ankle disorder 
is denied.  

Service connection for hemorrhoids is denied.  

Service connection for malaria is denied.  

Service connection for headaches, claimed as due to 
undiagnosed illness, is denied.  

Service connection for hypertension, claimed as due to 
undiagnosed illness, is denied.  

Service connection for enlarged heart and spots on lungs, 
claimed as due to undiagnosed illness, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

